Citation Nr: 1811962	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 7, 2014, for right upper extremity radiculopathy involving the upper and lower radicular groups of the C5, C6, and C8 nerves. 

2.  Entitlement to an initial compensable rating prior to January 7, 2014, for left upper extremity radiculopathy involving the upper and lower radicular groups of the C5, C6, and C8 nerves.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.U. 

ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1989 to February 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for intervertebral disc syndrome (IVDS) involving the right and left C5, C6, and C8 nerve roots and the right and left subscapular nerves and assigned a noncompensable rating for each upper extremity under Diagnostic Codes (DCs) 5243-8513.  Each rating was made effective March 1, 2012.  

In January 2014, the Veteran requested his claims be reconsidered and expressed disagreement with the initial ratings.  In a March 2014 rating decision, the RO granted service connection for radiculopathy of the right upper and lower radicular groups of the C5, C6, and C8 nerves (previously characterized as IVDS involving the right and left C5, C6, and C8 nerve roots and the right and left subscapular nerves) and assigned a 50 percent rating under 38 C.F.R. § 4.124a, DC 8510.  The RO also granted service connection for radiculopathy involving the left upper and lower radicular groups of the C5, C6, and C8 nerves (also recharacterized) and assigned a 40 percent rating from January 7, 2014 under DC 8510.  

As such, the issues on appeal are properly characterized as entitlement to higher initial ratings as shown on the title page.

In September 2017, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to January 7, 2014, the most probative evidence of record shows the Veteran's right upper extremity radiculopathy did not result in at least mild incomplete paralysis or complete paralysis of the upper and lower radicular groups of the C5, C6, and C8 nerves.

2.  Prior to January 7, 2014, the most probative evidence of record shows the Veteran's left upper extremity radiculopathy did not result in at least mild incomplete paralysis or complete paralysis of the upper and lower radicular groups of the C5, C6, and C8 nerves.


CONCLUSIONS OF LAW

1.  Prior to January 7, 2014, the criteria for an initial compensable rating for right upper extremity radiculopathy involving the upper and lower radicular groups of the C5, C6, and C8 nerves have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124a, DCs 5243-8513, 8510 (2017).

2.  Prior to January 7, 2014, the criteria for an initial compensable rating for left upper extremity radiculopathy involving the upper and lower radicular groups of the C5, C6, and C8 nerves have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124a, DCs 5243-8513, 8510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Contentions

The Veteran asserts that initial compensable ratings are warranted for his bilateral upper extremity radiculopathy due to symptoms such as numbness, weakness, and the inability to grasp things in his hands.  He contends these symptoms were present prior to January 2014.  See September 2017 Board Hearing Transcript at 6-9.

II. General Rating Principles

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

III. Rating Criteria

Under DC 8510, for the upper radicular group (fifth and sixth cervicals), a 20 percent rating is warranted for mild incomplete paralysis of the major or minor extremity upper radicular group.  A 40 percent rating is warranted for moderate incomplete paralysis of the major extremity upper radicular group and a 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity upper radicular group.  A 50 percent rating is warranted for severe incomplete paralysis of the major extremity upper radicular group and a 40 percent rating is warranted for severe incomplete paralysis of the minor extremity upper radicular group.  A 70 percent rating is warranted for complete paralysis of the major extremity upper radicular group and a 60 percent rating is warranted for complete paralysis of the minor extremity upper radicular group.  Complete paralysis of the upper radicular group is evidenced by findings such as loss of all, or severely affected, shoulder and elbow movements, while the hand and wrist movement is not affected.  38 C.F.R. § 4.124a, DC 8510.  

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  In the instant case, the Veteran is in receipt of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The Veteran is right handed.  See March 2011 private treatment record and September 2017 Board Hearing Transcript at 10.  His right hand is his major extremity and his left hand is his minor extremity.  38 C.F.R. § 4.69.  

The words, "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board evaluates all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.

DCs 8512 (for the lower radicular group) and 8513 (for all radicular groups) apply the same rating criteria up to complete paralysis of the affected nerve.  

IV. Analysis

As noted above, the Veteran is currently in receipt of a 50 percent rating for his service-connected right upper extremity radiculopathy involving the upper and lower radicular groups and a 40 percent rating for his service-connected left upper extremity radiculopathy involving the upper and lower radicular groups from January 7, 2014.  The appeal period is from March 1, 2012, the date of the award of service connection for his bilateral upper extremity radiculopathy.

In an April 2012 private treatment record, the Veteran complained of neck soreness and swelling.  He reported that his bilateral arm pain, neck pain, and headaches pre-surgery had resolved.  He also reported a slight tingling to his shoulder and upper arm.  He denied any current weakness, pain, or numbness in his upper extremities.  See April 13, 2012 private treatment record.

In another private treatment record in April 2012, the Veteran denied any current weakness, pain, or numbness in his upper extremities.  Specifically, he stated that he is "doing great" with no complaints, but reported one instance where he woke up after a 12 hour plane ride and could not move his arm secondary to numbness, which had since resolved.  See April 26, 2012 private treatment record.

In an August 2012 private treatment record, the Veteran denied weakness, pain, or numbness to his upper extremities.

In a September 2012 private treatment record, the Veteran was afforded a neurologic examination which revealed normal strength of the upper extremities including hand grip.  The Veteran denied any neurological symptoms including weakness and pain.

The Veteran was afforded a VA peripheral nerves examination in April 2012.  The examiner diagnosed the Veteran with IVDS with bilateral lower extremity sciatic neuropathy.  The examination report indicated normal grip strength, reflexes, and sensation testing in the bilateral upper extremities.  The examination report did not indicate any degree of incomplete or complete paralysis in the bilateral upper or lower radicular groups or any symptoms attributable to peripheral nerves conditions including pain, dysesthesia/paresthesia, or numbness.

During a February 2014 VA neck examination, the Veteran reported the onset of tingling and numbness in his hands and fingers began in 2010.  The disability benefits questionnaire (DBQ) shows the Veteran was diagnosed with IVDS with cervical spondylosis involving the C5, C6 and C8 nerve roots and the left and right subscapular nerves.  The DBQ also indicated there was moderate pain and severe paresthesia/dysesthesia and numbness in the bilateral upper extremities.

During the September 2017 Board hearing, the Veteran testified that the numbness, weakness, and inability to grasp things were present between March 2012 and January 2014.  His wife also testified that she witnessed these symptoms during this period and assisted him when needed.  

In light of the evidence of record the Board finds that prior to January 7, 2014, the Veteran's bilateral upper extremity radiculopathy does not meet the criteria for compensable ratings.  Specifically, the Board finds that the Veteran's symptoms do not demonstrate at least mild incomplete paralysis or complete paralysis of the bilateral upper extremities at any time prior to January 7, 2014. 

The Board has considered Veteran's contention that his weakness, numbness, and lack of grasping ability have been present since the beginning of the appeal period in March 2012.  However the Veteran's consistent denial of pain, weakness, and numbness to his private physician in 2012 is a declaration against interest, and hence is of greater credibility than his statements made for pecuniary gain.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006).  That is, his contemporaneous statements made to clinicians during the course of treatment are considered highly persuasive, much more so than his current recall as to severity.  Moreover, the Board finds that a single report of slight tingling in his shoulder and upper arm does not meet the criteria contemplated in a 20 percent or higher rating for at least mild incomplete paralysis.  Further, the Veteran's April 2012 VA examination report does not include subjective complaints or clinical findings of any neurological symptoms in his upper extremities.  In light of the totality of the evidence, the Board affords more probative value to the Veteran's statements made during his 2012 private treatment examinations reporting no pain, weakness, or numbness and the objective findings of the April 2012 VA examiner and the September 2012 private physician which indicated normal strength and a lack of neurological symptoms in both upper extremities.

The Board has considered the possibility of use of an alternative diagnostic code.  However, as noted above, DCs 8512 and 8513 apply the same rating criteria (up complete paralysis), thus by the same reasoning, compensable ratings are also not warranted under these diagnostic codes.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Entitlement to an initial compensable rating prior to January 7, 2014, for right upper extremity radiculopathy involving the upper and lower radicular groups of the C5, C6, and C8 nerves, is denied.

Entitlement to an initial compensable rating prior to January 7, 2014, for left upper extremity radiculopathy involving the upper and lower radicular groups of the C5, C6, and C8 nerves, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


